
	
		IB
		Union Calendar No. 334
		111th CONGRESS
		2d Session
		H. R. 5663
		[Report No. 111–579, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 1, 2010
			Mr. George Miller of
			 California (for himself, Ms.
			 Woolsey, Mr. Rahall,
			 Mr. Courtney,
			 Mr. Mollohan,
			 Ms. Hirono,
			 Mr. Sestak,
			 Mr. Andrews,
			 Mr. Hare, Ms. Shea-Porter, Mr.
			 Grijalva, Mr. Bishop of New
			 York, Ms. Sutton,
			 Ms. Clarke,
			 Mr. Shuler,
			 Mr. Pierluisi,
			 Mr. Kildee, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the
			 Committee on Education and
			 Labor
		
		
			July 29, 2010
			Additional sponsors: Mr.
			 Kucinich, Ms. Chu,
			 Mr. Costello,
			 Mr. Baca, Mr. Schiff, Ms.
			 Slaughter, Mr. Michaud,
			 Mr. Tierney,
			 Mr. Arcuri,
			 Mr. Towns,
			 Ms. Velázquez,
			 Mr. Brady of Pennsylvania,
			 Mr. Polis of Colorado,
			 Ms. Zoe Lofgren of California,
			 Mr. Hinchey,
			 Ms. Pingree of Maine,
			 Mr. Space,
			 Mr. Filner,
			 Mr. Tonko,
			 Mr. Stark,
			 Ms. Linda T. Sánchez of California,
			 Mr. Kagen,
			 Ms. Loretta Sanchez of California,
			 Mr. Nadler of New York,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Mr. Chandler,
			 Mrs. Maloney,
			 Mr. Gene Green of Texas,
			 Ms. Berkley,
			 Mr. Larsen of Washington,
			 Ms. McCollum,
			 Mr. Jackson of Illinois,
			 Ms. Harman,
			 Mr. Sherman,
			 Mr. Visclosky,
			 Mr. Langevin, and
			 Mr. Patrick J. Murphy of
			 Pennsylvania
		
		
			
		
		
			July 29, 2010
			Reported with an amendment, referred to the
			 Committee on the
			 Judiciary for a period ending not later than July 29, 2010,
			 for consideration of such provisions of the bill and amendment as fall within
			 the jurisdiction of that committee pursuant to clause 1(k), rule X
			 
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 29, 2010
			Committee on the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on July 1, 2010
		
		A BILL
		To improve compliance with mine and
		  occupational safety and health laws, empower workers to raise safety concerns,
		  prevent future mine and other workplace tragedies, establish rights of families
		  of victims of workplace accidents, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Robert C. Byrd Miner Safety and
			 Health Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References.
					Title I—Additional inspection and investigation
				authority
					Sec. 101. Independent accident
				investigations.
					Sec. 102. Subpoena authority and miner rights
				during inspections and investigations.
					Sec. 103. Designation of miner
				representative.
					Sec. 104. Additional amendments relating to
				inspections and investigations.
					Title II—Enhanced enforcement
				authority
					Sec. 201. Technical amendment.
					Sec. 202. A pattern of recurring noncompliance
				or accidents.
					Sec. 203. Injunctive authority.
					Sec. 204. Revocation of approval of
				plans.
					Sec. 205. Challenging a decision to approve,
				modify, or revoke a coal or other mine plan.
					Sec. 206. GAO Study on MSHA Mine Plan
				Approval.
					Title III—Penalties
					Sec. 301. Civil penalties.
					Sec. 302. Civil and criminal liability of
				officers, directors, and agents.
					Sec. 303. Criminal penalties.
					Sec. 304. Commission review of penalty
				assessments.
					Sec. 305. Delinquent payments and prejudgment
				interest.
					Title IV—Worker Rights and
				Protections
					Sec. 401. Protection from
				retaliation.
					Sec. 402. Protection from loss of
				pay.
					Sec. 403. Underground coal miner employment
				standard for mines placed in pattern status.
					Title V—Modernizing health and safety standards
				
					Sec. 501. Pre-shift review of mine
				conditions.
					Sec. 502. Rock dust standards.
					Sec. 503. Atmospheric monitoring
				systems.
					Sec. 504. Technology related to respirable
				dust.
					Sec. 505. Refresher training on miner rights
				and responsibilities.
					Sec. 506. Authority to mandate additional
				training.
					Sec. 507. Certification of
				personnel.
					Title VI—Additional mine safety
				provisions
					Sec. 601. Definitions.
					Sec. 602. Assistance to States.
					Sec. 603. Black lung medical
				reports.
					Sec. 604. Rules of application to certain
				mines.
					Title VII—Amendments to the Occupational Safety
				and Health Act
					Sec. 701. Enhanced protections from
				retaliation.
					Sec. 702. Victims’ rights.
					Sec. 703. Correction of serious, willful, or
				repeated violations pending contest and procedures for a stay.
					Sec. 704. Conforming amendments.
					Sec. 705. Civil penalties.
					Sec. 706. Criminal penalties.
					Sec. 707. Pre-final order interest.
					Sec. 708. Review of State Occupational Safety
				and Health Plans.
					Sec. 709. Health Hazard Evaluations by the
				National Institute for Occupational Safety and Health.
					Sec. 710. Authorization of cooperative
				agreements by NIOSH Office of Mine Safety and Health.
					Sec. 711. Effective date.
				
			2.ReferencesExcept in title VII and as otherwise
			 expressly provided, whenever in this Act an amendment is expressed as an
			 amendment to a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Federal Mine Safety and Health
			 Act of 1977 (30 U.S.C. 801 et seq.).
		IAdditional inspection and
			 investigation authority
			101.Independent accident
			 investigations
				(a)In
			 generalSection 103(b) (30
			 U.S.C. 813(b)) is amended by striking (b) For the purpose and
			 inserting the following:
					
						(b)Accident
				investigations
							(1)In
				generalFor all accident
				investigations under this Act, the Secretary shall—
								(A)determine why the
				accident occurred;
								(B)determine whether there
				were violations of law, mandatory health and safety standards, or other
				requirements, and if such violations are found, issue citations and penalties,
				and in cases involving possible criminal actions, the Secretary may refer such
				matters to the Attorney General; and
								(C)make recommendations to
				avoid any recurrence.
								(2)Independent accident
				investigations
								(A)In
				generalThere shall be, in addition to an accident investigation
				under paragraph (1), an independent investigation by an independent
				investigation panel (referred to in this subsection as the
				Panel) appointed under subparagraph (B) for—
									(i)any accident involving 3
				or more deaths; or
									(ii)any accident that is of
				such severity or scale for potential or actual harm that, in the opinion of the
				Secretary of Health and Human Services, the accident merits an independent
				investigation.
									(B)Appointment
									(i)In
				generalAs soon as practicable after an accident described in
				subparagraph (A), the Secretary of Health and Human Services shall appoint 5
				members for the Panel required under this paragraph from among individuals who
				have expertise in accident investigations, mine engineering, or mine safety and
				health that is relevant to the particular investigation.
									(ii)ChairpersonThe
				Panel shall include, and be chaired by, a representative from the Office of
				Mine Safety and Health Research, of the National Institute for Occupational
				Safety and Health (referred to in this subsection as NIOSH).
									(iii)Conflicts of
				interestPanel members, and staff and consultants assisting the
				Panel with an investigation, shall be free from conflicts of interest with
				regard to the investigation, and be subject to the same standards of ethical
				conduct for persons employed by the Secretary.
									(iv)CompositionThe Secretary of Health and Human Services
				shall appoint as members of the Panel—
										(I)1 operator of a mine or
				individual representing mine operators, and
										(II)1 representative of a
				labor organization that represents miners,
										and may
				not appoint more than 1 of either such individuals as members of the
				Panel.(v)Staff and
				expensesThe Director of
				NIOSH shall designate NIOSH staff to facilitate the work of the Panel. The
				Director may accept as staff personnel on detail from other Federal agencies or
				re-employ annuitants. The detail of personnel under this paragraph may be on a
				non-reimbursable basis, and such detail shall be without interruption or loss
				of civil service status or privilege. The Director of NIOSH shall have the
				authority to procure on behalf of the Panel such materials, supplies or
				services, including technical experts, as requested in writing by a majority of
				the Panel.
									(vi)Compensation and
				travelAll members of the
				Panel who are officers or employees of the United States shall serve without
				compensation in addition to that received for their services as officers or
				employees of the United States. Each Panel member who is not an officer or
				employee of the United States shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which such member is engaged in the
				performance of duties of the Panel. The members of the Panel shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter 1 of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Panel.
									(C)DutiesThe
				Panel shall—
									(i)assess and identify any factors that caused
				the accident, including deficiencies in safety management systems, regulations,
				enforcement, industry practices or guidelines, or organizational
				failures;
									(ii)identify and evaluate
				any contributing actions or inactions of—
										(I)the operator;
										(II)any contractors or other
				persons engaged in mining-related functions at the site;
										(III)any State agency with
				oversight responsibilities;
										(IV)any agency or office
				within the Department of Labor; or
										(V)any other person or
				entity (including equipment manufacturers);
										(iii)review the
				determinations and recommendations by the Secretary under paragraph (1);
									(iv)prepare a report
				that—
										(I)includes the findings
				regarding the causal factors described in clauses (i) and (ii);
										(II)identifies any strengths
				and weaknesses in the Secretary’s investigation; and
										(III)includes
				recommendations, including interim recommendations where appropriate, to
				industry, labor organizations, State and Federal agencies, or Congress,
				regarding policy, regulatory, enforcement, administrative, or other changes,
				which in the judgment of the Panel, would prevent a recurrence at other mines;
				and
										(v)publish such findings and
				recommendations (excluding any portions which the Attorney General requests
				that the Secretary withhold in relation to a criminal referral) and hold public
				meetings to inform the mining community and families of affected miners of the
				Panel's findings and recommendations.
									(D)Hearings; applicability
				of certain Federal lawThe
				Panel shall have the authority to conduct public hearings or meetings, but
				shall not be subject to the Federal Advisory Committee Act. All public hearings
				of the Panel shall be subject to the requirements under section 552b of title
				5, United States Code.
								(E)Memorandum of
				UnderstandingNot later than
				90 days after the date of enactment of the Robert C. Byrd Miner Safety and
				Health Act of 2010, the Secretary of Labor and the Secretary of Health and
				Human Services shall conclude and publically issue a memorandum of
				understanding that—
									(i)outlines administrative
				arrangements which will facilitate a coordination of efforts between the
				Secretary of Labor and the Panel, ensures that the Secretary's investigation
				under paragraph (1) is not delayed or otherwise compromised by the activities
				of the Panel, and establishes a process to resolve any conflicts between such
				investigations;
									(ii)ensures that Panel
				members or staff will be able to participate in investigation activities (such
				as mine inspections and interviews) related to the Secretary of Labor’s
				investigation and will have full access to documents that are assembled or
				produced in such investigation, and ensures that the Secretary of Labor will
				make all of the authority available to such Secretary under this section,
				including subpoena authority, to obtain information and witnesses which may be
				requested by such Panel; and
									(iii)establishes such other
				arrangements as are necessary to implement this paragraph.
									(F)ProceduresNot later than 90 days after the date of
				enactment of the Robert C. Byrd Miner Safety
				and Health Act of 2010, the Secretary of Health and Human
				Services shall establish procedures to ensure the consistency and effectiveness
				of Panel investigations. In establishing such procedures, such Secretary shall
				consult with independent safety investigation agencies, sectors of the mining
				industry, representatives of miners, families of miners involved in fatal
				accidents, State mine safety agencies, and mine rescue organizations. Such
				procedures shall include—
									(i)authority for the Panel to use evidence,
				samples, interviews, data, analyses, findings, or other information gathered by
				the Secretary of Labor, as the Panel determines valid;
									(ii)provisions to ensure
				confidentiality if requested by any witness, to the extent permitted by law,
				and prevent conflicts of interest in witness representation; and
									(iii)provisions for
				preservation of public access to the Panel’s records through the Secretary of
				Health and Human Services.
									(G)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection such sums as may be necessary.
								(3)Powers and
				processesFor the
				purpose
							.
				(b)Reporting
			 requirementsSection 511(a) (30 U.S.C. 958(a)) is amended by
			 inserting after 501, the following: the status of
			 implementation of recommendations from each independent investigation panel
			 under section 103(b) received in the preceding 5 years.
				102.Subpoena authority and
			 miner rights during inspections and investigationsSection
			 103(b) (as amended by section 101) (30 U.S.C. 813(b)) is further amended by
			 adding at the end the following:
				
					(4)Additional
				powersFor purposes of making
				inspections and investigations, the Secretary or the Secretary’s designee, may
				sign and issue subpoenas for the attendance and testimony of witnesses and the
				production of information, including all relevant data, papers, books,
				documents, and items of physical evidence, and administer oaths. Witnesses
				summoned shall be paid the same fees that are paid witnesses in the courts of
				the United States. In carrying out inspections and investigations under this
				subsection, authorized representatives of the Secretary and attorneys
				representing the Secretary are authorized to question any individual privately.
				Under this section, any individual who is willing to speak with or provide a
				statement to such authorized representatives or attorneys representing the
				Secretary may do so without the presence, involvement, or knowledge of the
				operator or the operator’s agents or attorneys. The Secretary shall keep the
				identity of an individual providing such a statement confidential to the extent
				permitted by law. Nothing in this paragraph prevents any individual from being
				represented by that individual’s personal
				attorney.
					.
			103.Designation of miner
			 representativeSection 103(f)
			 (30 U.S.C. 813(f)) is amended by inserting before the last sentence the
			 following: If any miner is entrapped or otherwise prevented as the
			 result of an accident in such mine from designating such a representative
			 directly, such miner’s closest relative may act on behalf of such miner in
			 designating such a representative. If any miner is not currently working in
			 such mine as the result of an accident in such mine, but would be currently
			 working in such mine but for such accident, such miner may designate such a
			 representative. A representative of miners shall have the right to participate
			 in any accident investigation the Secretary initiates pursuant to subsection
			 (b), including the right to participate in investigative interviews and to
			 review all relevant papers, books, documents and records produced in connection
			 with the accident investigation, unless the Secretary in consultation with the
			 Attorney General excludes such representatives from the investigation on the
			 grounds that inclusion would interfere with or adversely impact a criminal
			 investigation that is pending or under consideration..
			104.Additional amendments
			 relating to inspections and investigations
				(a)Hours of
			 inspectionsSection 103(a)
			 (30 U.S.C. 813(a)) is amended by inserting after the third sentence the
			 following: Such inspections shall be conducted during the various shifts
			 and days of the week during which miners are normally present in the mine to
			 ensure that the protections of this Act are afforded to all miners working all
			 shifts..
				(b)Review of mine pattern
			 statusSection 103(a) is further amended by inserting before the
			 last sentence the following: The Secretary shall, upon request by an
			 operator, review with the appropriate mine officials the Secretary’s most
			 recent evaluation for pattern status (as provided in section 104(e)) for that
			 mine during the course of a mine’s regular quarterly inspection of an
			 underground mine or a biannual inspection of a surface mine, or, at the
			 discretion of the Secretary, during the pre-inspection
			 conference..
				(c)Injury and illness
			 reportingSection 103(d) (30
			 U.S.C. 813(d)) is amended by striking the last sentence and inserting the
			 following: The records to be kept and made available by the operator of
			 the mine shall include man-hours worked and occupational injuries and illnesses
			 with respect to the miners in their employ or under their direction or
			 authority, and shall be maintained separately for each mine and be reported at
			 a frequency determined by the Secretary, but at least annually. Independent
			 contractors (within the meaning of section 3(d)) shall be responsible for
			 reporting accidents, occupational injuries and illnesses, and man-hours worked
			 for each mine with respect to the miners in their employ or under their
			 direction or authority, and shall be reported at a frequency determined by the
			 Secretary, but not less than annually. Reports or records of operators and
			 contractors required and submitted to the Secretary under this subsection shall
			 be signed and certified as accurate and complete by a knowledgeable and
			 responsible person possessing a certification, registration, qualification, or
			 other approval, as provided for under section 118. Knowingly falsifying such
			 records or reports shall be grounds for revoking such certification,
			 registration, qualification, or other approval under the standards established
			 under subsection (b)(1) of such section..
				(d)Orders following an
			 accidentSection 103(k) (30
			 U.S.C. 813(k)) is amended by striking , when present,.
				(e)Conflict of interest in
			 the representation of minersSection 103(a) (30 U.S.C. 813(a)) is
			 amended by adding at the end the following: During inspections and
			 investigations under this section, and during any litigation under this Act, no
			 attorney shall represent or purport to represent both the operator of a coal or
			 other mine and any other individual, unless such individual has knowingly and
			 voluntarily waived all actual and reasonably foreseeable conflicts of interest
			 resulting from such representation. The Secretary is authorized to take such
			 actions as the Secretary considers appropriate to ascertain whether such
			 individual has knowingly and voluntarily waived all such conflicts of interest.
			 If the Secretary finds that such an individual cannot be represented adequately
			 by such an attorney due to such conflicts of interest, the Secretary may
			 petition the appropriate United States District Court which shall have
			 jurisdiction to disqualify such attorney as counsel to such individual in the
			 matter. The Secretary may make such a motion as part of an ongoing related
			 civil action or as a miscellaneous action..
				IIEnhanced enforcement
			 authority
			201.Technical
			 amendmentSection 104(d)(1) (30
			 U.S.C. 814(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)by striking any
			 mandatory health or safety standard and inserting any provision
			 of this Act, including any mandatory health or safety standard or regulation
			 promulgated under this Act; and
					(B)by striking such
			 mandatory health or safety standards and inserting such
			 provisions, regulations, or mandatory health or safety standards;
			 and
					(2)in the second sentence,
			 by striking any mandatory health or safety standard and
			 inserting any provision of this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act,.
				202.A pattern of recurring
			 noncompliance or accidentsSection 104(e) (30 U.S.C. 814(e)) is amended
			 to read as follows:
				
					(e)Pattern of recurring
				noncompliance or accidents
						(1)Pattern status
							(A)In
				generalFor purposes of this subsection, a coal or other mine
				shall be placed in pattern status if such mine has, as determined based on the
				regulations promulgated under paragraph (8)—
								(i)a pattern of—
									(I)citations for significant
				and substantial violations;
									(II)citations and withdrawal
				orders issued for unwarrantable failure to comply with mandatory health and
				safety standards under section 104(d);
									(III)citations for flagrant
				violations within the meaning of section 110(b);
									(IV)withdrawal orders issued
				under any other section of this Act (other than orders issued under subsections
				(j) or (k) of section 103); and
									(V)accidents and injuries;
				or
									(ii)a pattern consisting of
				any combination of citations, orders, accidents, or injuries described in
				subclauses (I) through (V).
								(B)Mitigating
				circumstancesNotwithstanding
				subparagraph (A), if the Secretary, after conducting an assessment of a coal or
				other mine that otherwise qualifies for pattern status, certifies that there
				are mitigating circumstances wherein the operator has already implemented
				remedial measures that have reduced risks to the health and safety of miners to
				the point that such risks are no longer elevated and has taken sufficient
				measures to ensure such elevated risk will not recur, the Secretary may deem
				such mine to not be in pattern status under this subsection. The Secretary
				shall issue any such certification of such mitigating circumstances that would
				preclude the placement of a mine in pattern status as a written finding, which
				shall, not later than 10 days after the certification is made, be—
								(i)made available on the
				public website of the Mine Safety and Health Administration; and
								(ii)transmitted to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate.
								(C)FrequencyNot
				less frequently than every 6 months, the Secretary shall identify any mines
				which meet the criteria set forth in paragraph (8).
							(2)Actions following
				placement of mine in pattern statusFor any coal or other mine
				that is in pattern status, the Secretary shall—
							(A)notify the operator of
				such mine that the mine is being placed in pattern status;
							(B)issue an order requiring
				such operator to cause all persons to be withdrawn from such mine, except those
				persons referred to in subsection (c) or authorized by an order of the
				Secretary issued under this subsection;
							(C)issue a remediation order
				described in paragraph (3) to such operator within 3 days; and
							(D)require that the number
				of regular inspections of such mine required under section 103 be increased to
				8 per year while the mine is in pattern status.
							Notice advising operators that they face
				potential placement in pattern status shall not be a requirement for issuing a
				withdrawal order to operators under this subsection.(3)Remediation
				order
							(A)In
				generalA remediation order issued to an operator under paragraph
				(2)(C) may require the operator to carry out one or more of the following
				requirements, pursuant to a timetable for commencing and completing such
				actions or as a condition of miners reentering the mine:
								(i)Provide specified
				training, including training not otherwise required under this Act.
								(ii)Institute and implement
				an effective health and safety management program approved by the Secretary,
				including—
									(I)the employment of safety
				professionals, certified persons, and adequate numbers of personnel for the
				mine, as may be required by the Secretary;
									(II)specific inspection,
				recordkeeping, reporting and other requirements for the mine as the Secretary
				may establish; and
									(III)other requirements to
				ensure compliance and to protect the health and safety of miners or prevent
				accidents or injuries as the Secretary may determine are necessary.
									(iii)Facilitate any effort
				by the Secretary to communicate directly with miners employed at the mine
				outside the presence of the mine operators or its agents, for the purpose of
				obtaining information about mine conditions, health and safety practices, or
				advising miners of their rights under this Act.
								(B)Modification of and
				failure to comply with remediation orderThe Secretary may modify the remediation
				order, as necessary, to protect the health and safety of miners. If the mine
				operator fails to fully comply with the remediation order during the time a
				mine is in pattern status, the Secretary shall reinstate the withdrawal order
				under paragraph (2)(B).
							(C)Extension of
				deadlinesAn extension of a deadline under the remediation order
				may be granted on a temporary basis and only upon a showing that the operator
				took all feasible measures to comply with the order and only to the extent that
				the operator's failure to comply is beyond the control of the operator.
							(4)Conditions for lifting
				a withdrawal orderA withdrawal order issued under paragraph
				(2)(B) shall not be lifted until the Secretary verifies that—
							(A)any and all violations or
				other conditions in the mine identified in the remediation order have been or
				are being fully abated or corrected as outlined in the remediation order;
				and
							(B)the operator has
				completed any other actions under the remediation order that are required for
				reopening the mine.
							(5)Performance
				evaluation
							(A)Performance
				benchmarksThe Secretary shall evaluate the performance of each
				mine in pattern status every 90 days during which the mine is producing and
				determine if, for such 90-day period—
								(i)the rate of citations at such mine for
				significant and substantial violations—
									(I)is in the top performing
				35th percentile of such rates, respectively, for all mines of similar size and
				type; or
									(II)has been reduced by 70 percent from the
				date on which such mine was placed in pattern status, provided that the rate of
				such violations is not greater than the mean for all mines of similar size and
				type;
									(ii)the accident and injury rates at such mine
				are in the top performing 35th percentile of such rates, respectively, for all
				mines of similar size and type; and
								(iii)no citations or
				withdrawal orders for a violation under section 104(d), no withdrawal orders
				for imminent danger under section 107 (issued in connection with a citation),
				and no flagrant violations within the meaning of section 110(b), were issued
				for such mine.
								(B)Reissuance of
				withdrawal ordersIf an operator being evaluated fails to achieve
				the performance benchmarks described in subparagraph (A), the Secretary may
				reissue a withdrawal order under paragraph (2)(B) to remedy any recurring
				conditions that led to pattern status under this subsection, and may modify the
				remediation order, as necessary, to protect the health and safety of
				miners.
							(6)Termination of pattern
				status
							(A)Performance
				benchmarksThe Secretary shall remove a coal or other mine from
				pattern status if, for a 1-year period during which the mine is
				producing—
								(i)the rate of citations at
				such mine for significant and substantial violations—
									(I)is in the top performing
				25th percentile of such rates, respectively, for all mines of similar size and
				type; or
									(II)has been reduced by 80 percent from the
				date on which such mine was placed in pattern status, provided that the rate of
				such violations is not greater than the mean for all mines of similar size and
				type;
									(ii)the accident and injury rates at such mine
				are in the top performing 25th percentile of such rates, respectively, for all
				mines of similar size and type; and
								(iii)no citations or withdrawal orders for
				violations under section 104(d), no withdrawal orders for imminent danger under
				section 107 (issued in connection with a citation), and no flagrant violations
				within the meaning of section 110(b), were issued for such mine.
								(B)Continuation of pattern
				statusShould the mine operator fail to meet the performance
				benchmarks described in subparagraph (A), the Secretary shall extend the mine’s
				placement in pattern status until such benchmarks are achieved.
							(C)ConstructionA
				withdrawal order issued as the result of a condition that was entirely beyond
				the operator’s ability to prevent or control shall not preclude the operator
				from being removed from pattern status, provided the operator did not cause or
				allow miners to be exposed to the condition in violation of any provision of
				this Act or a mandatory health or safety standard or regulation promulgated
				under this Act.
							(7)Expedited
				reviewIf any order under this subsection is contested, the
				review of such order shall be conducted on an expedited basis, in accordance
				with section 105(d).
						(8)Regulations
							(A)In
				generalNot later than 120
				days after the date of enactment of the Robert C. Byrd Miner Safety and Health
				Act of 2010, the Secretary shall issue interim final regulations that shall
				define—
								(i)the threshold benchmarks
				to trigger pattern status under paragraph (1) and cause a withdrawal order to
				be issued or reissued; and
								(ii)the performance
				benchmarks described in paragraphs (5)(A) and (6)(A).
								(B)Threshold
				benchmarksIn establishing
				threshold benchmarks to trigger pattern status for mines with significantly
				poor compliance that contributes to unsafe or unhealthy conditions, the
				Secretary—
								(i)shall—
									(I)consider rates of
				citations and orders described in paragraph (1)(A) and rates of reportable
				accidents and injuries within the preceding 180-day period; and
									(II)assign appropriate
				weight to various types of citations, orders, accidents, injuries, or other
				factors; and
									(ii)may include—
									(I)factors such as mine
				type, production levels, number of miners, hours worked by miners, number of
				mechanized mining units (or similar production characteristics), and the
				presence of a representative of miners at the mine for purposes of collective
				bargaining;
									(II)the mine’s history of
				citations, violations, orders, and other enforcement actions, or rates of
				reportable accidents and injuries, over any period determined relevant by the
				Secretary; and
									(III)other factors the
				Secretary may determine appropriate to protect the safety and health of
				miners.
									(C)Final
				regulationNot later than 2
				years after the date of enactment of the Robert C. Byrd Miner Safety and Health
				Act of 2010, the Secretary shall promulgate a final regulation implementing
				this paragraph.
							(9)Public database and
				informationThe Secretary shall establish and maintain a
				publically available electronic database containing the data used to determine
				pattern status for all coal or other mines which shall be updated as frequently
				as practicable. Such database shall be searchable and have the capacity to
				provide comparative data about the health and safety at mines of similar sizes
				and types. The Secretary shall also make publicly available—
							(A)a list of all mines the Secretary places in
				pattern status, updated within 7 days of placing an additional mine in pattern
				status;
							(B)the metrics, including percentile
				information, used for the purposes of the performance benchmarks and threshold
				benchmarks described in paragraphs (5), (6), and (8); and
							(C)guidance for the use of such metrics and
				benchmarks to assist operators in determining the performance their mines under
				criteria established by the Secretary.
							(10)Operator fees for
				additional inspections
							(A)Assessment and
				collectionBeginning 120 days
				after the date of enactment of the Robert C. Byrd Miner Safety and Health Act
				of 2010, the Secretary shall assess and collect fees, in accordance with this
				paragraph, from each coal or other mine in pattern status for the costs of
				additional inspections under this subsection. The Secretary shall issue, by
				rule, a schedule of fees to be assessed against coal or other mines of varying
				types and sizes, and shall collect and assess amounts under this paragraph
				based on the schedule.
							(B)UseAmounts collected as provided in
				subparagraph (A) shall only be available to the Secretary for making
				expenditures to carry out the additional inspections required under paragraph
				(2)(D).
							(C)Authorization of
				appropriationsIn addition to
				any other amounts authorized to be appropriated under this Act, there is
				authorized to be appropriated to the Assistant Secretary for Mine Safety and
				Health for each fiscal year in which fees are collected under subparagraph (A)
				an amount equal to the total amount of fees collected under such subparagraph
				during that fiscal year. Such amounts are authorized to remain available until
				expended. If on the first day of a fiscal year a regular appropriation to the
				Commission has not been enacted, the Commission shall continue to collect fees
				(as offsetting collections) under this subsection at the rate in effect during
				the preceding fiscal year, until 5 days after the date such regular
				appropriation is enacted.
							(D)Collection and
				Crediting of FeesFees
				authorized and collected under this paragraph shall be deposited and credited
				as offsetting collections to the account providing appropriations to the Mine
				Safety and Health Administration and shall not be collected for any fiscal year
				except to the extent and in the amount provided in advance in appropriation
				Acts.
							.
			203.Injunctive
			 authoritySection 108(a)(2)
			 (30 U.S.C. 818(a)(2)) is amended by striking a pattern of violation
			 of and all that follows and inserting a course of conduct that
			 in the judgment of the Secretary constitutes a continuing hazard to the health
			 or safety of miners, including violations of this Act or of mandatory health
			 and safety standards or regulations under this Act..
			204.Revocation of approval
			 of plansSection 105 (30
			 U.S.C. 815) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Revocation of approval
				of plans
							(1)RevocationIf the Secretary finds that any program or
				plan of an operator, or part thereof, that was approved by the Secretary under
				this Act is based on inaccurate information or that circumstances that existed
				when such plan was approved have materially changed and that continued
				operation of such mine under such plan constitutes a hazard to the safety or
				health of miners, the Secretary shall revoke the approval of such program or
				plan.
							(2)Withdrawal
				ordersUpon revocation of the
				approval of a program or plan under subsection (a), the Secretary may
				immediately issue an order requiring the operator to cause all persons, except
				those persons referred to in section 104(c), to be withdrawn from such mine or
				an area of such mine, and to be prohibited from entering such mine or such
				area, until the operator has submitted and the Secretary has approved a new
				plan.
							.
				205.Challenging a decision
			 to approve, modify, or revoke a coal or other mine planSection 105(e) (as redesignated by section
			 204(1)) (30 U.S.C. 815(e)) is amended by adding at the end the following:
			 In any proceeding in which a party challenges the Secretary’s decision
			 to approve, modify, or revoke a coal or other mine plan under this Act, the
			 Commission and the courts shall affirm the Secretary’s decision unless the
			 challenging party establishes that such decision was arbitrary, capricious, an
			 abuse of discretion, or otherwise not in accordance with law..
			206.GAO Study on MSHA Mine
			 Plan ApprovalNot later than 1
			 year after the date of enactment of this Act, the Comptroller General shall
			 provide a report to Congress on the timeliness of the Mine Safety and Health
			 Administration’s approval of underground coal mines’ required plans and plan
			 amendments, including—
				(1)factors that contribute
			 to any delays in the approval of these plans; and
				(2)as appropriate,
			 recommendations for improving timeliness of plan review and for achieving
			 prompt decisions.
				IIIPenalties
			301.Civil
			 penalties
				(a)Technical
			 correctionSection 110(a)(1) (30 U.S.C. 820(a)(1)) is amended by
			 inserting including any regulation promulgated under this Act,
			 after this Act,.
				(b)Increased civil
			 penalties during pattern statusSection 110(b) (30 U.S.C. 820(b))
			 is amended by adding at the end the following:
					
						(3)Notwithstanding any other provision of this
				Act, an operator of a coal or other mine that is in pattern status under
				section 104(e) and that fails to meet the performance benchmarks set forth by
				the Secretary under section 104(e)(5)(A) during any performance review of the
				mine following the first performance review shall be assessed an increased
				civil penalty for any violation of this Act, including any mandatory health or
				safety standard or regulation promulgated under this Act. Such increased
				penalty shall be twice the amount that would otherwise be assessed for the
				violation under this Act, including the regulations promulgated under this Act,
				subject to the maximum civil penalty established for the violation under this
				Act. This paragraph shall apply to violations at such mine that occur during
				the time period after the operator fails to meet the performance benchmarks in
				this paragraph, and ending when the Secretary determines at a subsequent
				performance review that the mine meets the performance benchmarks under section
				104(e)(5)(A).
						.
				(c)Civil penalty for
			 retaliationSection 110(a) (30 U.S.C. 820(a)) is further
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)If any person violates
				section 105(c), the Secretary shall propose, and the Commission shall assess, a
				civil penalty of not less than $10,000 or more than $100,000 for the first
				occurrence of such violation, and not less than $20,000 or more than $200,000
				for any subsequent violation, during any 3-year
				period.
							.
					302.Civil and criminal
			 liability of officers, directors, and agentsSection 110(c) (30 U.S.C. 820(c)) is amended
			 to read as follows:
				
					(c)Civil and criminal
				liability of officers, directors, and agentsWhenever an operator
				violates a provision of this Act, including any mandatory health or safety
				standard or regulation promulgated under this Act, or knowingly violates or
				fails or refuses to comply with any order issued under this Act or any order
				incorporated in a final decision issued under this Act, any director, officer,
				or agent of such operator who knowingly authorized, ordered, or carried out
				such violation, failure, or refusal, or any policy or practice that resulted in
				such violation, failure, or refusal, shall be subject to the same civil
				penalties, fines, and imprisonment that may be imposed upon a person under this
				section.
					.
			303.Criminal
			 penalties
				(a)In
			 generalSection 110(d) (30 U.S.C. 820(d)) is amended—
					(1)by inserting
			 (1) before Any operator;
					(2)by striking willfully and
			 inserting knowingly; and
					(3)by striking by a fine of not more
			 than and all that follows and
			 inserting
						
							as
			 follows:(A)By a fine of not more than $250,000, or by
				imprisonment for not more than 1 year, or both.
							(B)If the conviction is for
				a violation committed after a previous conviction of such operator for a
				violation of the same mandatory health or safety standard, by a fine of not
				more than $1,000,000, or by imprisonment for not more than 5 years, or
				both.
							(C)If the conviction is for
				a violation committed after a previous conviction of such operator for a
				violation of an order, by a fine of not more than $1,000,000, or by
				imprisonment for not more than 5 years, or both.
							(D)If the operator’s actions
				knowingly exposed miners to a significant risk of serious injury or illness or
				death, by a fine of not more than $1,000,000, or by imprisonment for not more
				than 5 years, or both.
							(E)If the operator knowingly
				tampered with or disabled a required safety device which exposed miners to a
				significant risk of serious injury or illness or death, or if the conviction is
				for a violation described in subparagraph (D) committed after a previous
				conviction of such operator for a such a violation, by a fine of not more than
				$2,000,000, or by imprisonment for not more than 10 years, or
				both.
							.
					(b)Criminal penalty for
			 retaliationSection 110(d) (as amended by subsection (a)) is
			 further amended by adding at the end the following:
					
						(2)Whoever knowingly takes any action that is
				directly or indirectly harmful to any person, including action that interferes
				with the lawful employment or livelihood of any person, because such person has
				provided an authorized representative of the Secretary, a State or local mine
				safety or health officer or official, or any other law enforcement officer with
				any information related to the existence of a health or safety violation or an
				unhealthful or unsafe condition, policy, or practice under this Act shall be
				fined under title 18, United States Code, imprisoned for not more than 10
				years, or
				both.
						.
				(c)Advance notice of
			 inspections
					(1)In
			 generalSection 110(e) (30 U.S.C. 820(e)) is amended to read as
			 follows:
						
							(e)Unless otherwise authorized by this Act,
				any person that knowingly gives, causes to give, or attempts to give or cause
				to give, advance notice of any inspection conducted under this Act with the
				intention of impeding, interfering with, or adversely affecting the results of
				such inspection, shall be fined under title 18, United States Code, imprisoned
				for not more than 5 years, or
				both.
							.
					(2)Posting of advance
			 notice penaltiesSection 109 (30 U.S.C. 819) is amended by adding
			 at the end the following:
						
							(e)Posting of advance
				notice penaltiesEach operator of a coal or other mine shall
				post, on the bulletin board described in subsection (a) and in a conspicuous
				place near each staffed entrance onto the mine property, a notice stating, in a
				form and manner to be prescribed by the Secretary—
								(1)that giving, causing to give, or attempting
				to give or cause to give advance notice of any inspection to be conducted under
				this Act with the intention of impeding, interfering with, or adversely
				affecting the results of such inspection is unlawful pursuant to section
				110(e); and
								(2)the maximum penalties for
				a violation under such
				subsection.
								.
					304.Commission review of
			 penalty assessmentsSection
			 110(i) (30 U.S.C. 820(i)) is amended by striking In assessing civil
			 monetary penalties, the Commission shall consider and inserting the
			 following: In any review of a citation and proposed penalty assessment
			 contested by an operator, the Commission shall assess not less than the penalty
			 derived by using the same methodology (including any point system) prescribed
			 in regulations under this Act, so as to ensure consistency in operator penalty
			 assessments, except that the Commission may assess a penalty for less than the
			 amount that would result from the utilization of such methodology if the
			 Commission finds that there are extraordinary circumstances. If there is no
			 such methodology prescribed for a citation or there are such extraordinary
			 circumstances, the Commission shall assess the penalty by
			 considering.
			305.Delinquent payments
			 and prejudgment interest
				(a)Pre-Final order
			 interestSection 110(j) (30 U.S.C. 820(j)) is amended by striking
			 the second and third sentences and inserting the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the operator
			 contests a citation issued under this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per annum..
				(b)Ensuring payment of
			 penalties
					(1)AmendmentsSection 110 (30 U.S.C. 820) is further
			 amended—
						(A)by redesignating subsection (l) as
			 subsection (m); and
						(B)by inserting after subsection (k) the
			 following:
							
								(l)Ensuring payment of
				penalties
									(1)Delinquent payment
				letterIf the operator of a coal or other mine fails to pay any
				civil penalty assessment that has become a final order of the Commission or a
				court within 45 days after such assessment became a final order, the Secretary
				shall send the operator a letter advising the operator of the consequences
				under this subsection of such failure to pay. The letter shall also advise the
				operator of the opportunity to enter into or modify a payment plan with the
				Secretary based upon a demonstrated inability to pay, the procedure for
				entering into such plan, and the consequences of not entering into or not
				complying with such plan.
									(2)Withdrawal orders
				following failure to payIf an operator that receives a letter
				under paragraph (1) has not paid the assessment by the date that is 180 days
				after such assessment became a final order and has not entered into a payment
				plan with the Secretary, the Secretary shall issue an order requiring such
				operator to cause all persons, except those referred to in section 104(c), to
				be withdrawn from, and to be prohibited from entering, the mine that is covered
				by the final order described in paragraph (1), until the operator pays such
				assessment in full (including interest and administrative costs) or enters into
				a payment plan with the Secretary. If such operator enters into a payment plan
				with the Secretary and at any time fails to comply with the terms specified in
				such payment plan, the Secretary shall issue an order requiring such operator
				to cause all persons, except those referred to in section 104(c), to be
				withdrawn from the mine that is covered by such final order, and to be
				prohibited from entering such mine, until the operator rectifies the
				noncompliance with the payment plan in the manner specified in such payment
				plan.
									.
						(2)Applicability and
			 effective dateThe amendments made by paragraph (1) shall apply
			 to all unpaid civil penalty assessments under the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), except that, for any unpaid civil
			 penalty assessment that became a final order of the Commission or a court
			 before the date of enactment of this Act, the time periods under section 110(n)
			 of the Federal Mine Safety and Health Act of 1977 (as amended) (30 U.S.C.
			 820(n)) shall be calculated as beginning on the date of enactment of this Act
			 instead of on the date of the final order.
					IVWorker Rights and
			 Protections
			401.Protection from
			 retaliationSection 105(c) (30
			 U.S.C. 815(c)) is amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo
				person shall discharge or in any manner discriminate against or cause to be
				discharged or cause discrimination against or otherwise interfere with the
				exercise of the statutory rights of any miner or other employee of an operator,
				representative of miners, or applicant for employment, because—
								(i)such miner or other
				employee, representative, or applicant for employment—
									(I)has filed or made a
				complaint, or is about to file or make a complaint, including a complaint
				notifying the operator or the operator’s agent, or the representative of the
				miners at the coal or other mine of an alleged danger or safety or health
				violation in a coal or other mine;
									(II)instituted or caused to be instituted, or
				is about to institute or cause to be instituted, any proceeding under or
				related to this Act or has testified or is about to testify in any such
				proceeding or because of the exercise by such miner or other employee,
				representative, or applicant for employment on behalf of him or herself or
				others of any right afforded by this Act, or has reported any injury or illness
				to an operator or agent;
									(III)has testified or is about to testify before
				Congress or any Federal or State proceeding related to safety or health in a
				coal or other mine; or
									(IV)refused to violate any provision of this
				Act, including any mandatory health and safety standard or regulation;
				or
									(ii)such miner is the subject of medical
				evaluations and potential transfer under a standard published pursuant to
				section 101.
								(B)Retaliation for refusal
				to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee or
				representative of miners or applicant for employment who believes that he or
				she has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 180 days after the later
				of—
							(A)the last date on which an
				alleged violation of
				paragraph (1) occurs; or
							(B)the date on which the
				miner or other employee or representative knows or should reasonably have known
				that such alleged violation occurred.
							(3)Investigation and
				hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall forward a copy of the complaint to the respondent, and shall
				commence an investigation within 15 days of the Secretary’s receipt of the
				complaint, and, as soon as practicable after commencing such investigation,
				make the determination required under subparagraph (B) regarding the
				reinstatement of the miner or other employee.
							(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the respondent
				an opportunity to submit to the Secretary a written response to the complaint
				and to present statements from witnesses or provide evidence; and
								(ii)providing the
				complainant an opportunity to receive any statements or evidence provided to
				the Secretary and rebut any statements or evidence.
								(D)Action by the
				SecretaryIf, upon such investigation, the Secretary determines
				that the provisions of this subsection have been violated, the Secretary shall
				immediately file a complaint with the Commission, with service upon the alleged
				violator and the miner or other employee or representative of miners alleging
				such discrimination or interference and propose an order granting appropriate
				relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing (in accordance with section 554 of
				title 5, United States Code, but without regard to subsection (a)(3) of such
				section) and thereafter shall issue an order, based upon findings of fact,
				affirming, modifying, or vacating the Secretary’s proposed order, or directing
				other appropriate relief. Such order shall become final 30 days after its
				issuance. The complaining miner or other employee, representative, or applicant
				for employment may present additional evidence on his or her own behalf during
				any hearing held pursuant to this paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other compensatory
				and consequential damages sufficient to make the complainant whole, and
				exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and action of
				complainant
							(A)Notice to
				complainantNot later than 90 days of the receipt of a complaint
				filed under paragraph (2), the Secretary shall notify, in writing, the miner or
				other employee, applicant for employment, or representative of miners of his
				determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days after receiving notice of the Secretary’s
				determination, to file an action in his or her own behalf before the
				Commission, charging discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				(in accordance with section 554 of title 5, United States Code, but without
				regard to subsection (a)(3) of such section), and thereafter shall issue an
				order, based upon findings of fact, dismissing or sustaining the complainant’s
				charges and, if the charges are sustained, granting such relief as it deems
				appropriate as described in
				paragraph (3)(D). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorneys’
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings shall be assessed against the person committing such violation. The
				Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited proceedings;
				Judicial reviewProceedings under this subsection shall be
				expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining
				agreement.
						.
			402.Protection from loss
			 of paySection 111 (30 U.S.C.
			 821) is amended to read as follows:
				
					111.Entitlement of
				miners
						(a)Protection from loss of
				pay
							(1)Withdrawal
				ordersIf a coal or other
				mine or area of such mine is closed by an order issued under section 103, 104,
				107, 108, or 110, all miners working during the shift when such order was
				issued who are idled by such order shall be entitled, regardless of the result
				of any review of such order, to full compensation by the operator at their
				regular rates of pay for the period they are idled, but for not more than the
				balance of such shift. If such order is not terminated prior to the next
				working shift, all miners on that shift who are idled by such order shall be
				entitled to full compensation by the operator at their regular rates of pay for
				the period they are idled, but for not more than four hours of such shift. If a
				coal or other mine or area of such mine is closed by an order issued under
				section 104, 107 (in connection with a citation), 108, or 110, all miners who
				are idled by such order shall be entitled, regardless of the result of any
				review of such order, to full compensation by the operator at their regular
				rates of pay and in accordance with their regular schedules of pay for the
				entire period for which they are idled, not to exceed 60 days.
							(2)Closure in advance of
				orderIf the Secretary finds
				that such mine or such area of a mine was closed by the operator in
				anticipation of the issuance of such an order, all miners who are idled by such
				closure shall be entitled to full compensation by the operator at their regular
				rates of pay and in accordance with their regular schedules of pay, from the
				time of such closure until such time as the Secretary authorizes reopening of
				such mine or such area of the mine, not to exceed 60 days, except where an
				operator promptly withdraws miners upon discovery of a hazard, and notifies the
				Secretary where required, and within the prescribed time period.
							(3)Refusal to
				complyWhenever an operator
				violates or fails or refuses to comply with any order issued under section 103,
				104, 107, 108, or 110, all miners employed at the affected mine who would have
				been withdrawn from, or prevented from entering, such mine or area thereof as a
				result of such order shall be entitled to full compensation by the operator at
				their regular rates of pay, in addition to pay received for work performed
				after such order was issued, for the period beginning when such order was
				issued and ending when such order is complied with, vacated, or
				terminated.
							(b)Enforcement
							(1)Commission
				ordersThe Commission shall have authority to order compensation
				due under this section upon the filing of a complaint by a miner or his
				representative and after opportunity for hearing subject to section 554 of
				title 5, United States Code. Whenever the Commission issues an order sustaining
				the complaint under this subsection in whole or in part, the Commission shall
				award the complainant reasonable attorneys’ fees and costs.
							(2)Failure to pay
				compensation dueConsistent with the authority of the Secretary
				to order miners withdrawn from a mine under this Act, the Secretary shall order
				a mine that has been subject to a withdrawal order under section 103, 104, 107,
				108, or 110, and has reopened, to be closed again if compensation in accordance
				with the provisions of this section is not paid by the end of the next
				regularly scheduled payroll period following the lifting of a withdrawal
				order.
							(c)Expedited
				ReviewIf an order is issued
				which results in payments to miners under subsection (a), the operators shall
				have the right to an expedited review before the Commission using timelines and
				procedures established pursuant to section
				316(b)(2)(G)(ii).
						.
			403.Underground coal miner
			 employment standard for mines placed in pattern statusThe Federal Mine Safety and Health Act of
			 1977 is further amended by adding at the end of title I the following:
				
					117.Underground coal miner
				employment standard for mines placed in pattern status
						(a)In
				generalFor purposes of
				ensuring miners’ health and safety and miners’ right to raise concerns thereof,
				when an underground coal mine is placed in pattern status pursuant to section
				104(e), and for 3 years after such placement, the operator of such mine may not
				discharge or constructively discharge a miner who is paid on an hourly basis
				and employed at such underground coal mine without reasonable job-related
				grounds based on a failure to satisfactorily perform job duties, including
				compliance with this Act and with mandatory health and safety standards or
				other regulations issued under this Act, or other legitimate business reason,
				where the miner has completed the employer’s probationary period, not to exceed
				6 months.
						(b)Cause of
				actionA miner aggrieved by a violation of subsection (a) may
				file a complaint in Federal district court in the district where the mine is
				located within 1 year of such violation.
						(c)RemediesIn
				an action under subsection (b), for any prevailing miner the court shall take
				affirmative action to further the purposes of the Act, which may include
				reinstatement with backpay and compensatory damages. Reasonable attorneys’ fees
				and costs shall be awarded to any prevailing miner under this section.
						(d)Pre-Dispute waiver
				prohibitedA miner’s right to a cause of action under this
				section may not be waived with respect to disputes that have not arisen as of
				the time of the waiver.
						(e)ConstructionNothing
				in this section shall be construed to limit the availability of rights and
				remedies of miners under any other State or Federal law or a collective
				bargaining
				agreement.
						.
			VModernizing health and
			 safety standards 
			501.Pre-shift review of
			 mine conditionsSection 303(d)
			 (30 U.S.C. 863(d)) is amended by adding at the end the following:
				
					(3)(A)Not later than 30 days after the issuance
				of the interim final rules promulgated under subparagraph (C), each operator of
				an underground coal mine shall implement a communication program at the
				underground coal mine to ensure that each miner is orally briefed on and made
				aware of, prior to traveling to or arriving at the miner’s work area and
				commencing the miner’s assigned tasks—
							(i)any conditions that are
				hazardous, or that violate a mandatory health or safety standard or a plan
				approved under this Act, where the miner is expected to work or travel;
				and
							(ii)the general conditions of that miner’s
				assigned working section or other area where the miner is expected to work or
				travel.
							(B)Not later than 180 days
				after the date of enactment of the Robert C. Byrd Miner Safety and Health Act
				of 2010, the Secretary shall promulgate interim final rules implementing the
				requirements of subparagraph (A). The Secretary shall issue a final rule not
				later than 2 years after such
				date.
						.
			502.Rock dust
			 standards
				(a)StandardsSection 304(d) (30 U.S.C. 864(d)) is
			 amended—
					(1)by striking Where
			 rock and inserting the
			 following:
						
							Rock dust.—(1)In
				generalWhere rock
							;
				
					(2)by striking 65 per centum
			 and all that follows and inserting 80 percent. Where methane is present
			 in any ventilating current, the percentage of incombustible content of such
			 combined dusts shall be increased 0.4 percent for each 0.1 percent of
			 methane.; and
					(3)by adding at the end the
			 following:
						
							(2)Methods of
				measurement
								(A)In
				generalEach operator of an
				underground coal mine shall take accurate and representative samples which
				shall measure the total incombustible content of combined coal dust, rock dust,
				and other dust in such mine to ensure that the coal dust is kept below
				explosive levels through the appropriate application of rock dust.
								(B)Direct reading
				monitorsBy the later of June 15, 2011, or the date that is 30
				days after the Secretary of Health and Human Services has certified in writing
				that direct reading monitors are commercially available to measure total
				incombustible content in samples of combined coal dust, rock dust, and other
				dust and the Department of Labor has approved such monitors for use in
				underground coal mines, the Secretary shall require operators to take such dust
				samples using direct reading monitors.
								(C)RegulationsThe Secretary shall, not later than 180
				days after the date of enactment of the Robert C. Byrd Miner Safety and Health
				Act of 2010, promulgate an interim final rule that prescribes methods for
				operator sampling of total incombustible content in samples of combined coal
				dust, rock dust, and other dust using direct reading monitors and includes
				requirements for locations, methods, and intervals for mandatory operator
				sampling.
								(D)RecommendationsNot
				later than 1 year after the date of enactment of the Robert C. Byrd Miner
				Safety and Health Act of 2010, the Secretary of Health and Human Services
				shall, based upon the latest research, recommend to the Secretary of Labor any
				revisions to the mandatory operator sampling locations, methods, and intervals
				included in the interim final rule described in subparagraph (B) that may be
				warranted in light of such research.
								(3)LimitationUntil a final rule is issued by the
				Secretary under section 502(b)(2) of the Robert C. Byrd Miner Safety and Health
				Act of 2010, any measurement taken by a direct reading monitor described in
				paragraph (2) shall not be admissible to establish a violation in an
				enforcement action under this
				Act.
							.
					(b)Report and rulemaking
			 authority
					(1)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor, shall
			 prepare and submit, to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate, a report—
						(A)regarding whether any
			 direct reading monitor described in section 304(d)(2)(B) of the Federal Mine
			 Safety and Health Act of 1977 (30 U.S.C. 864(d)(2)(B)) is sufficiently reliable
			 and accurate for the enforcement of the mandatory health or safety standards by
			 the Secretary of Labor under such Act, and whether additional improvement to
			 such direct reading monitor, or additional verification regarding reliability
			 and accuracy, would be needed for enforcement purposes; and
						(B)identifying any
			 limitations or impediments for such use in underground coal mines.
						(2)AuthorityIf the Secretary determines that such
			 direct reading monitor is sufficiently reliable and accurate for the
			 enforcement of mandatory health and safety standards under the Federal Mines
			 Safety and Health Act of 1977 following such report or any update thereto, the
			 Secretary shall promulgate a final rule authorizing the use of such direct
			 reading monitor for purposes of compliance and enforcement, in addition to
			 other methods for determining total incombustible content. Such rule shall
			 specify mandatory operator sampling locations, methods, and intervals.
					503.Atmospheric monitoring
			 systemsSection 317 (30 U.S.C.
			 877) is amended by adding at the end the following:
				
					(u)Atmospheric monitoring
				systems
						(1)NIOSH
				recommendationsNot later
				than 1 year after the date of enactment of the Robert C. Byrd Miner Safety and
				Health Act of 2010, the Director of the National Institute for Occupational
				Safety and Health, acting through the Office of Mine Safety and Health
				Research, in consultation, including through technical working groups, with
				operators, vendors, State mine safety agencies, the Secretary, and labor
				representatives of miners, shall issue recommendations to the Secretary
				regarding—
							(A)how to ensure that
				atmospheric monitoring systems are utilized in the underground coal mining
				industry to maximize the health and safety of underground coal miners;
							(B)the implementation of
				redundant systems, such as the bundle tubing system, that can continuously
				monitor the mine atmosphere following incidents such as fires, explosions,
				entrapments, and inundations; and
							(C)other technologies
				available to conduct continuous atmospheric monitoring.
							(2)Atmospheric monitoring
				system regulationsNot later than 1 year following the receipt of
				the recommendations described in paragraph (1), the Secretary shall promulgate
				regulations requiring that each operator of an underground coal mine install
				atmospheric monitoring systems, consistent with such recommendations,
				that—
							(A)protect miners where the
				miners normally work and travel;
							(B)provide real-time
				information regarding methane and carbon monoxide levels, and airflow
				direction, as appropriate, with sensing, annunciating, and recording
				capabilities; and
							(C)can, to the maximum
				extent practicable, withstand explosions and
				fires.
							.
			504.Technology related to
			 respirable dustSection 202(d)
			 (30 U.S.C. 842(d)) is amended—
				(1)by striking of
			 Health, Education, and Welfare; and
				(2)by striking the second
			 sentence and inserting the following: Not later than 2 years after the
			 date of enactment of the Robert C. Byrd Miner Safety and Health Act of 2010,
			 the Secretary shall promulgate final regulations that require operators,
			 beginning on the date such regulations are issued, to provide coal miners with
			 the maximum feasible protection from respirable dust, including coal and silica
			 dust, that is achievable through environmental controls, and that meet the
			 applicable standards..
				505.Refresher training on
			 miner rights and responsibilities
				(a)In
			 generalSection 115(a)(3) (30
			 U.S.C. 825(a)(3)) is amended to read as follows:
					
						(3)all miners shall receive
				not less than 9 hours of refresher training not less frequently than once every
				12 months, and such training shall include one hour of training on the
				statutory rights and responsibilities of miners and their representatives under
				this Act and other applicable Federal and State law, pursuant to a program of
				instruction developed by the Secretary and delivered by an employee of the
				Administration or by a trainer approved by the Administration that is a party
				independent from the
				operator;
						.
				(b)National hazard
			 reporting hotlineSection 115
			 (30 U.S.C. 825) is further amended—
					(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Any health and safety training program of
				instruction provided under this section shall include distribution to miners of
				information regarding miners’ rights under the Act, as well as a toll-free
				hotline telephone number, which the Secretary shall maintain to receive
				complaints from miners and the public regarding hazardous conditions,
				discrimination, safety or health violations, or other mine safety or health
				concerns. Information regarding the hotline shall be provided in a portable,
				convenient format, such as a durable wallet card, to enable miners to keep the
				information on their
				person.
							.
					(c)Timing of initial
			 statutory rights trainingNotwithstanding section 115 of the
			 Federal Mine Safety and Health Act (as amended by subsection (a)) (30 U.S.C.
			 825) or the health and safety training program approved under such section, an
			 operator shall ensure that all miners already employed by the operator on the
			 date of enactment of this Act shall receive the one hour of statutory rights
			 and responsibilities training described in section 115(a)(3) of such Act not
			 later than 180 days after such date.
				506.Authority to mandate
			 additional training
				(a)In
			 generalSection 115 (30
			 U.S.C. 825) is further amended by redesignating subsections (e) and (f) (as
			 redesignated) as subsections (f) and (g) and inserting after subsection (d) (as
			 redesignated) the following:
					
						(e)Authority To mandate
				additional training
							(1)In
				generalThe Secretary is authorized to issue an order requiring
				that an operator of a coal or other mine provide additional training beyond
				what is otherwise required by law, and specifying the time within which such
				training shall be provided, if the Secretary finds that—
								(A)(i)a serious or fatal
				accident has occurred at such mine; or
									(ii)such mine has
				experienced accident and injury rates, citations for violations of this Act
				(including mandatory health or safety standards or regulations promulgated
				under this Act), citations for significant and substantial violations, or
				withdrawal orders issued under this Act at a rate above the average for mines
				of similar size and type; and
									(B)additional training would
				benefit the health and safety of miners at the mine.
								(2)Withdrawal
				orderIf the operator fails to provide training ordered under
				paragraph (1) within the specified time, the Secretary shall issue an order
				requiring such operator to cause all affected persons, except those persons
				referred to in section 104(c), to be withdrawn, and to be prohibited from
				entering such mine, until such operator has provided such
				training.
							.
				(b)Conforming
			 amendmentsSection 104(g)(2) (30 U.S.C. 814(g)(2)) is amended by
			 striking under paragraph (1) both places it appears and
			 inserting under paragraph (1) or under section 115(e).
				507.Certification of
			 personnel
				(a)In
			 generalTitle I is further
			 amended by adding at the end the following:
					
						118.Certification of
				personnel
							(a)Certification
				requiredAny person who is authorized or designated by the
				operator of a coal or other mine to perform any duties or provide any training
				that this Act, including a mandatory health or safety standard or regulation
				promulgated pursuant to this Act, requires to be performed or provided by a
				certified, registered, qualified, or otherwise approved person, shall be
				permitted to perform such duties or provide such training only if such person
				has a current certification, registration, qualification, or approval to
				perform such duties or provide such training consistent with the requirements
				of this section.
							(b)Establishment of
				certification requirements and procedures
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Robert C. Byrd Miner Safety and Health Act of 2010, the Secretary shall issue
				mandatory standards to establish—
									(A)requirements for such certification,
				registration, qualification, or other approval, including the experience,
				examinations, and references that may be required as appropriate;
									(B)time limits for such certifications and
				procedures for obtaining and renewing such certification, registration,
				qualification, or other approval; and
									(C)procedures and criteria for revoking such
				certification, registration, qualification, or other approval, including
				procedures that ensure that the Secretary (or a State agency, as applicable)
				responds to requests for revocation and that the names of individuals whose
				certification or other approval has been revoked are provided to and maintained
				by the Secretary, and are made available to appropriate State agencies through
				an electronic database.
									(2)Coordination with
				StatesIn developing such
				standards, the Secretary shall consult with States that have miner
				certification programs to ensure effective coordination with existing State
				standards and requirements for certification. The standards required under
				paragraph (1) shall provide that the certification, registration,
				qualification, or other approval of the State in which the coal or other mine
				is located satisfies the requirement of subsection (a) if the State’s program
				of certification, registration, qualification, or other approval is no less
				stringent than the standards established by the Secretary under paragraph
				(1).
								(c)Operator Fees for
				certification
								(1)Assessment and
				collectionBeginning 180 days
				after the date of enactment of the Robert C. Byrd Miner Safety and Health Act
				of 2010, the Secretary shall assess and collect fees, in accordance with this
				subsection, from each operator for each person certified under this section.
				Fees shall be assessed and collected in amounts determined by the Secretary as
				necessary to fund the certification programs established under this
				section.
								(2)UseAmounts collected as provided in paragraph
				(1) shall only be available to the Secretary, as provided in paragraph (3), for
				making expenditures to carry out the certification programs established under
				this subsection.
								(3)Authorization of
				appropriationsIn addition to
				funds authorized to be appropriated under section 114, there is authorized to
				be appropriated to the Assistant Secretary for Mine Safety and Health for each
				fiscal year in which fees are collected under paragraph (1) an amount equal to
				the total amount of fees collected under paragraph (1) during that fiscal year.
				Such amounts are authorized to remain available until expended. If on the first
				day of a fiscal year a regular appropriation to the Commission has not been
				enacted, the Commission shall continue to collect fees (as offsetting
				collections) under this subsection at the rate in effect during the preceding
				fiscal year, until 5 days after the date such regular appropriation is
				enacted.
								(4)Collecting and
				Crediting of FeesFees
				authorized and collected under this subsection shall be deposited and credited
				as offsetting collections to the account providing appropriations to the Mine
				Safety and Health Administration and shall not be collected for any fiscal year
				except to the extent and in the amount provided in advance in appropriation
				Acts.
								(d)Citation; withdrawal
				orderAny operator who permits a person to perform any of the
				health or safety related functions described in subsection (a) without a
				current certification which meets the requirements of this section shall be
				considered to have committed an unwarrantable failure under section 104(d)(1),
				and the Secretary shall issue an order requiring that the miner be withdrawn or
				reassigned to duties that do not require such
				certification.
							.
				
				(b)Conforming
			 amendmentsSection 318 (30
			 U.S.C. 878) is amended—
					(1)by striking subsections
			 (a) and (b);
					(2)in subsection (c), by
			 redesignating paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
					(3)in subsection (g), by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
					(4)by redesignating
			 subsections (c) through (j) as paragraphs (1) through (8), respectively.
					VIAdditional mine safety
			 provisions
			601.Definitions
				(a)Definition of
			 operatorSection 3(d) is amended to read as follows:
					
						(d)operator
				means—
							(1)any owner, lessee, or
				other person that—
								(A)operates or supervises a
				coal or other mine; or
								(B)controls such mine by
				making or having the authority to make management or operational decisions that
				affect, directly or indirectly, the health or safety at such mine; or
								(2)any independent
				contractor performing services or construction at such
				mine;
							.
				(b)Definition of
			 agentSection 3(e) (30 U.S.C.
			 802(e)) is amended by striking the miners and inserting
			 any miner.
				(c)Definition of
			 minerSection 3(g) (30 U.S.C.
			 802(g)) is amended by inserting after or other mine the
			 following: , and includes any individual who is not currently working in
			 a coal or other mine but would be currently working in such mine, but for an
			 accident in such mine.
				(d)Definition of
			 significant and substantial violationsSection 3 (30 U.S.C. 802)
			 is further amended—
					(1)in subsection (m), by
			 striking and after the semicolon;
					(2)in subsection (n), by
			 striking the period at the end and inserting a semicolon;
					(3)in subsection (o), by
			 striking the period at the end and inserting ; and; and
					(4)by adding at the end the
			 following:
						
							(p)significant and
				substantial violation means a violation of this Act, including any
				mandatory health or safety standard or regulation promulgated under this Act,
				that is of such nature as could significantly and substantially contribute to
				the cause and effect of a coal or other mine safety or health hazard as
				described in section
				104(d).
							.
					602.Assistance to
			 StatesSection 503 (30 U.S.C.
			 953(a)) is amended—
				(1)in subsection (a)—
					(A)in the matter preceding
			 paragraph (1), by striking , in coordination with the Secretary of
			 Health, Education, and Welfare and the Secretary of the
			 Interior,;
					(B)in paragraph (2), by
			 striking and after the semicolon;
					(C)in paragraph (3), by
			 striking the period and inserting ; and; and
					(D)by adding at the end the
			 following:
						
							(4)to assist such State in
				developing and implementing any certification program for coal or other mines
				required for compliance with section
				118.
							;
				and
					(2)in subsection (h), by
			 striking $3,000,000 for fiscal year 1970, and $10,000,000 annually in
			 each succeeding fiscal year and inserting $20,000,000 for each
			 fiscal year.
				603.Black lung medical
			 reportsTitle IV of the Black
			 Lung Benefits Act (30 U.S.C. 901 et seq.) is amended by adding at the end the
			 following:
				
					435.Medical
				reportsIn any claim for
				benefits for a miner under this title, an operator that requires a miner to
				submit to a medical examination regarding the miner’s respiratory or pulmonary
				condition shall, not later than 14 days after the miner has been examined,
				deliver to the claimant a complete copy of the examining physician’s report.
				The examining physician’s report shall be in writing and shall set out in
				detail the examiner’s findings, including any diagnoses and conclusions and the
				results of any diagnostic imaging techniques and tests that were performed on
				the
				miner.
					.
			604.Rules of application
			 to certain mines
				(a)Inapplicability of
			 amendments to certain mines
					(1)Special
			 ruleThe amendments made by this Act shall not apply to—
						(A)surface mines, except for
			 surface facilities or impoundments physically connected to—
							(i)underground coal mines;
			 or
							(ii)other underground mines
			 which are gassy mines; or
							(B)underground mines which
			 are neither coal mines nor gassy mines.
						(2)DefinitionFor purposes of this section, the term
			 gassy mine means a mine, tunnel, or other underground workings
			 in which a flammable mixture has been ignited, or has been found with a
			 permissible flame safety lamp, or has been determined by air analysis to
			 contain 0.25 percent or more (by volume) of methane in any open workings when
			 tested at a point not less than 12 inches from the roof, face of rib.
					(b)Rule of construction
			 relating to applicability of certain provisions to surface minesTitle I is further amended by adding at the
			 end the following:
					
						119.Applicability of
				certain provisions to certain mines
							(a)Rule of
				constructionWith respect to
				the mines described in subsection (b), this Act as in effect on the date before
				the date of enactment of the Robert C. Byrd Miner Safety and Health Act of
				2010, shall continue to apply to such mines as then in effect.
							(b)Applicable
				mines
								(1)In
				generalThe mines referred to in subsection (a) are—
									(A)surface mines, except for surface
				facilities or impoundments physically connected to—
										(i)underground coal mines;
				or
										(ii)other underground mines
				which are gassy mines; and
										(B)underground mines which
				are neither coal mines nor gassy mines.
									(2)definitionAs
				used in paragraph (1), the term gassy mine means a mine, tunnel,
				or other underground workings in which a flammable mixture has been ignited, or
				has been found with a permissible flame safety lamp, or has been determined by
				air analysis to contain 0.25 percent or more (by volume) of methane in any open
				workings when tested at a point not less than 12 inches from the roof, face of
				rib.
								(c)Savings
				provisionNothing in this
				section shall impact the authority of the Secretary to promulgate or modify
				regulations pursuant to the authority under any such provisions as in effect on
				the date before the date of enactment of the Robert C. Byrd Miner Safety and
				Health Act of 2010, or shall be construed to alter or modify precedent with
				regards to the Commission or
				courts.
							.
				VIIAmendments to the
			 Occupational Safety and Health Act
			701.Enhanced protections
			 from retaliation
				(a)Employee
			 actionsSection 11(c)(1) of the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 660(c)(1)) is amended—
					(1)by striking
			 discharge and all that follows through because
			 such and inserting the
			 following:
						
							discharge or cause to be discharged,
			 or in any manner discriminate against or cause to be discriminated against, any
			 employee because—(A)such
							;
					(2)by striking this
			 Act or has and inserting the
			 following:
						
							this Act;(B)such employee
				has
							;
					(3)by striking in any
			 such proceeding or because of the exercise and inserting the
			 following:
						
							before Congress or in any Federal or
			 State proceeding related to safety or health;(C)such employee has refused
				to violate any provision of this Act; or
							(D)of the
				exercise
							;
				and
					(4)by inserting before the
			 period at the end the following: , including the reporting of any
			 injury, illness, or unsafe condition to the employer, agent of the employer,
			 safety and health committee involved, or employee safety and health
			 representative involved.
					(b)Prohibition of
			 retaliationSection 11(c) of such Act (29 U.S.C. 660(c)) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)Prohibition of
				retaliation(A)No person shall
				discharge, or cause to be discharged, or in any manner discriminate against, or
				cause to be discriminated against, an employee for refusing to perform the
				employee’s duties if the employee has a reasonable apprehension that performing
				such duties would result in serious injury to, or serious impairment of the
				health of, the employee or other employees.
							(B)For purposes of subparagraph (A), the
				circumstances causing the employee’s good-faith belief that performing such
				duties would pose a safety or health hazard shall be of such a nature that a
				reasonable person, under the circumstances confronting the employee, would
				conclude that there is such a hazard. In order to qualify for protection under
				this paragraph, the employee, when practicable, shall have communicated or
				attempted to communicate the safety or health concern to the employer and have
				not received from the employer a response reasonably calculated to allay such
				concern.
							.
				(c)ProcedureSection
			 11(c) of such Act (29 U.S.C. 660(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)ComplaintAny
				employee who believes that the employee has been discharged, disciplined, or
				otherwise discriminated against by any person in violation of paragraph (1) or
				(2) may seek relief for such violation by filing a complaint with the Secretary
				under paragraph (5).
						(4)Statute of
				limitations
							(A)In
				generalAn employee may take the action permitted by paragraph
				(3)(A) not later than 180 days after the later of—
								(i)the date on which an
				alleged violation of paragraph (1) or (2) occurs; or
								(ii)the date on which the
				employee knows or should reasonably have known that such alleged violation
				occurred.
								(B)Repeat
				violationExcept in cases when the employee has been discharged,
				a violation of paragraph (1) or (2) shall be considered to have occurred on the
				last date an alleged repeat violation occurred.
							(5)Investigation
							(A)In
				generalAn employee may, within the time period required under
				paragraph (4)(B), file a complaint with the
				Secretary alleging a violation of paragraph (1) or (2). If the complaint
				alleges a prima facie case, the Secretary shall conduct an investigation of the
				allegations in the complaint, which—
								(i)shall include—
									(I)interviewing the
				complainant;
									(II)providing the respondent
				an opportunity to—
										(aa)submit to the Secretary
				a written response to the complaint; and
										(bb)meet with the Secretary
				to present statements from witnesses or provide evidence; and
										(III)providing the
				complainant an opportunity to—
										(aa)receive any statements
				or evidence provided to the Secretary;
										(bb)meet with the Secretary;
				and
										(cc)rebut any statements or
				evidence; and
										(ii)may include issuing
				subpoenas for the purposes of such investigation.
								(B)DecisionNot later than 90 days after the filing of
				the complaint, the Secretary shall—
								(i)determine whether reasonable cause exists
				to believe that a violation of paragraph (1) or (2) has occurred; and
								(ii)issue a decision granting or denying
				relief.
								(6)Preliminary order
				following investigationIf, after completion of an investigation
				under paragraph (5)(A), the Secretary finds
				reasonable cause to believe that a violation of paragraph (1) or (2) has
				occurred, the Secretary shall issue a preliminary order providing relief
				authorized under
				paragraph (14) at the same time the Secretary
				issues a decision under
				paragraph (5)(B). If a de novo hearing is
				not requested within the time period required under
				paragraph (7)(A)(i), such preliminary order
				shall be deemed a final order of the Secretary and is not subject to judicial
				review.
						(7)Hearing
							(A)Request for
				hearing
								(i)In
				generalA de novo hearing on the record before an administrative
				law judge may be requested—
									(I)by the complainant or respondent within 30
				days after receiving notification of a decision granting or denying relief
				issued under
				paragraph (5)(B) or
				paragraph (6) respectively;
									(II)by the complainant
				within 30 days after the date the complaint is dismissed without investigation
				by the Secretary under
				paragraph (5)(A); or
									(III)by the complainant within 120 days after
				the date of filing the complaint, if the Secretary has not issued a decision
				under paragraph (5)(B).
									(ii)Reinstatement
				orderThe request for a
				hearing shall not operate to stay any preliminary reinstatement order issued
				under paragraph (6).
								(B)Procedures
								(i)In
				generalA hearing requested under this paragraph shall be
				conducted expeditiously and in accordance with rules established by the
				Secretary for hearings conducted by administrative law judges.
								(ii)Subpoenas; production
				of evidenceIn conducting any such hearing, the administrative
				law judge may issue subpoenas. The respondent or complainant may request the
				issuance of subpoenas that require the deposition of, or the attendance and
				testimony of, witnesses and the production of any evidence (including any
				books, papers, documents, or recordings) relating to the matter under
				consideration.
								(iii)DecisionThe
				administrative law judge shall issue a decision not later than 90 days after
				the date on which a hearing was requested under this paragraph and promptly
				notify, in writing, the parties and the Secretary of such decision, including
				the findings of fact and conclusions of law. If the administrative law judge
				finds that a violation of paragraph (1) or (2) has occurred, the judge shall
				issue an order for relief under
				paragraph (14). If review under paragraph (8)
				is not timely requested, such order shall be deemed a final order of the
				Secretary that is not subject to judicial review.
								(8)Administrative
				appeal
							(A)In
				generalNot later than 30 days after the date of notification of
				a decision and order issued by an administrative law judge under
				paragraph (7), the complainant or respondent
				may file, with objections, an administrative appeal with an administrative
				review body designated by the Secretary (referred to in this paragraph as the
				review board).
							(B)Standard of
				ReviewIn reviewing the
				decision and order of the administrative law judge, the review board shall
				affirm the decision and order if it is determined that the factual findings set
				forth therein are supported by substantial evidence and the decision and order
				are made in accordance with applicable law.
							(C)DecisionsIf
				the review board grants an administrative appeal, the review board shall issue
				a final decision and order affirming or reversing, in whole or in part, the
				decision under review by not later than 90 days after receipt of the
				administrative appeal. If it is determined that a violation of paragraph (1) or
				(2) has occurred, the review board shall issue a final decision and order
				providing relief authorized under paragraph (14). Such decision and order shall
				constitute final agency action with respect to the matter appealed.
							(9)Settlement in the
				Administrative Process
							(A)In
				generalAt any time before issuance of a final order, an
				investigation or proceeding under this subsection may be terminated on the
				basis of a settlement agreement entered into by the parties.
							(B)Public policy
				considerationsNeither the Secretary, an administrative law
				judge, nor the review board conducting a hearing under this subsection shall
				accept a settlement that contains conditions conflicting with the rights
				protected under this Act or that are contrary to public policy, including a
				restriction on a complainant’s right to future employment with employers other
				than the specific employers named in a complaint.
							(10)Inaction by the review
				board or administrative law judge
							(A)In
				generalThe complainant may bring a de novo action described in
				subparagraph (B) if—
								(i)an administrative law
				judge has not issued a decision and order within the 90-day time period
				required under
				paragraph (7)(B)(iii); or
								(ii)the review board has not
				issued a decision and order within the 90-day time period required under
				paragraph (8)(C).
								(B)De novo
				actionSuch de novo action may be brought at law or equity in the
				United States district court for the district where a violation of paragraph
				(1) or (2) allegedly occurred or where the complainant resided on the date of
				such alleged violation. The court shall have jurisdiction over such action
				without regard to the amount in controversy and to order appropriate relief
				under paragraph (14). Such action shall, at the request of either party to such
				action, be tried by the court with a jury.
							(11)Judicial
				review
							(A)Timely Appeal to the
				court of appealsAny party
				adversely affected or aggrieved by a final decision and order issued under this
				subsection may obtain review of such decision and order in the United States
				Court of Appeals for the circuit where the violation, with respect to which
				such final decision and order was issued, allegedly occurred or where the
				complainant resided on the date of such alleged violation. To obtain such
				review, a party shall file a petition for review not later than 60 days after
				the final decision and order was issued. Such review shall conform to chapter 7
				of title 5, United States Code. The commencement of proceedings under this
				subparagraph shall not, unless ordered by the court, operate as a stay of the
				final decision and order.
							(B)Limitation on
				collateral attackAn order and decision with respect to which
				review may be obtained under subparagraph (A) shall not be subject to judicial
				review in any criminal or other civil proceeding.
							(12)Enforcement of
				orderIf a respondent fails to comply with an order issued under
				this subsection, the Secretary or the complainant on whose behalf the order was
				issued may file a civil action for enforcement in the United States district
				court for the district in which the violation was found to occur to enforce
				such order. If both the Secretary and the complainant file such action, the
				action of the Secretary shall take precedence. The district court shall have
				jurisdiction to grant all appropriate relief described in paragraph
				(14).
						(13)Burdens of
				proof
							(A)Criteria for
				determinationIn making a determination or adjudicating a
				complaint pursuant to this subsection, the Secretary, administrative law judge,
				review board, or a court may determine that a violation of paragraph (1) or (2)
				has occurred only if the complainant demonstrates that any conduct described in
				paragraph (1) or (2) with respect to the complainant was a contributing factor
				in the adverse action alleged in the complaint.
							(B)ProhibitionNotwithstanding
				subparagraph (A), a decision or order that is favorable to the complainant
				shall not be issued in any administrative or judicial action pursuant to this
				subsection if the respondent demonstrates by clear and convincing evidence that
				the respondent would have taken the same adverse action in the absence of such
				conduct.
							(14)Relief
							(A)Order for
				reliefIf the Secretary, administrative law judge, review board,
				or a court determines that a violation of paragraph (1) or (2) has occurred,
				the Secretary or court, respectively, shall have jurisdiction to order all
				appropriate relief, including injunctive relief, compensatory and exemplary
				damages, including—
								(i)affirmative action to
				abate the violation;
								(ii)reinstatement without
				loss of position or seniority, and restoration of the terms, rights,
				conditions, and privileges associated with the complainant’s employment,
				including opportunities for promotions to positions with equivalent or better
				compensation for which the complainant is qualified;
								(iii)compensatory and
				consequential damages sufficient to make the complainant whole, (including back
				pay, prejudgment interest, and other damages); and
								(iv)expungement of all
				warnings, reprimands, or derogatory references that have been placed in paper
				or electronic records or databases of any type relating to the actions by the
				complainant that gave rise to the unfavorable personnel action, and, at the
				complainant’s direction, transmission of a copy of the decision on the
				complaint to any person whom the complainant reasonably believes may have
				received such unfavorable information.
								(B)Attorneys’ fees and
				costsIf the Secretary or an
				administrative law judge, review board, or court grants an order for relief
				under subparagraph (A), the Secretary, administrative law judge, review board,
				or court, respectively, shall assess, at the request of the employee against
				the employer—
								(i)reasonable attorneys’
				fees; and
								(ii)costs (including expert
				witness fees) reasonably incurred, as determined by the Secretary,
				administrative law judge, review board, or court, respectively, in connection
				with bringing the complaint upon which the order was issued.
								(15) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(16)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining agreement.
						(17)Election of
				venue
							(A)In
				generalAn employee of an employer who is located in a State that
				has a State plan approved under section 18 may file a complaint alleging a
				violation of paragraph (1) or (2) by such employer with—
								(i)the Secretary under
				paragraph (5); or
								(ii)a State plan
				administrator in such State.
								(B)ReferralsIf—
								(i)the Secretary receives a
				complaint pursuant to subparagraph (A)(i), the Secretary shall not refer such
				complaint to a State plan administrator for resolution; or
								(ii)a State plan
				administrator receives a complaint pursuant to subparagraph (A)(ii), the State
				plan administrator shall not refer such complaint to the Secretary for
				resolution.
								.
				(d)Relation to
			 enforcementSection 17(j) of such Act (29 U.S.C. 666(j)) is
			 amended by inserting before the period the following: , including the
			 history of violations under section 11(c).
				702.Victims’
			 rightsThe Occupational Safety
			 and Health Act of 1970 is amended by inserting after section 9 (29 U.S.C. 658)
			 the following:
				
					9A.Victims'
				rights
						(a)Rights before the
				SecretaryA victim or the representative of a victim, shall be
				afforded the right, with respect to an inspection or investigation conducted
				under section 8 to—
							(1)meet with the Secretary
				regarding the inspection or investigation conducted under such section before
				the Secretary’s decision to issue a citation or take no action;
							(2)receive, at no cost, a
				copy of any citation or report, issued as a result of such inspection or
				investigation, at the same time as the employer receives such citation or
				report;
							(3)be informed of any notice
				of contest or addition of parties to the proceedings filed under section 10(c);
				and
							(4)be provided notification
				of the date and time or any proceedings, service of pleadings, and other
				relevant documents, and an explanation of the rights of the employer, employee
				and employee representative, and victim to participate in proceedings conducted
				under section 10(c).
							(b)Rights before the
				CommissionUpon request, a victim or representative of a victim
				shall be afforded the right with respect to a work-related bodily injury or
				death to—
							(1)be notified of the time
				and date of any proceeding before the Commission;
							(2)receive pleadings and any
				decisions relating to the proceedings; and
							(3)be provided an
				opportunity to appear and make a statement in accordance with the rules
				prescribed by the Commission.
							(c)Modification of
				CitationBefore entering into
				an agreement to withdraw or modify a citation issued as a result of an
				inspection or investigation of an incident under section 8, the Secretary shall
				notify a victim or representative of a victim and provide the victim or
				representative of a victim with an opportunity to appear and make a statement
				before the parties conducting settlement negotiations. In lieu of an
				appearance, the victim or representative of the victim may elect to submit a
				letter to the Secretary and the parties.
						(d)Secretary
				ProceduresThe Secretary shall establish procedures—
							(1)to inform victims of
				their rights under this section; and
							(2)for the informal review
				of any claim of a denial of such a right.
							(e)Commission procedures
				and considerationsThe Commission shall—
							(1)establish procedures
				relating to the rights of victims to be heard in proceedings before the
				Commission; and
							(2)in rendering any
				decision, provide due consideration to any statement or information provided by
				any victim before the Commission.
							(f)Family
				liaisonsThe Secretary shall
				designate at least 1 employee at each area office of the Occupational Safety
				and Health Administration to serve as a family liaison to—
							(1)keep victims informed of
				the status of investigations, enforcement actions, and settlement negotiations;
				and
							(2)assist victims in
				asserting their rights under this section.
							(g)DefinitionIn
				this section, the term victim means—
							(1)an employee, including a
				former employee, who has sustained a work-related injury or illness that is the
				subject of an inspection or investigation conducted under section 8; or
							(2)a family member (as
				further defined by the Secretary) of a victim described in paragraph (1),
				if—
								(A)the victim dies as a
				result of a incident that is the subject of an inspection or investigation
				conducted under section 8; or
								(B)the victim sustains a
				work-related injury or illness that is the subject of an inspection or
				investigation conducted under section 8, and the victim because of incapacity
				cannot reasonably exercise the rights under this
				section.
								.
			703.Correction of serious,
			 willful, or repeated violations pending contest and procedures for a
			 staySection 10 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 659) is amended by adding
			 at the end the following:
				
					(d)Correction of serious,
				willful, or repeated violations pending contest and procedures for a
				stay
						(1)Period permitted for
				correction of serious, willful, or repeated violationsFor each
				violation which the Secretary designates as serious, willful, or repeated, the
				period permitted for the correction of the violation shall begin to run upon
				receipt of the citation.
						(2)Filing of a motion of
				contestThe filing of a notice of contest by an employer—
							(A)shall not operate as a
				stay of the period for correction of a violation designated as serious,
				willful, or repeated; and
							(B)may operate as a stay of
				the period for correction of a violation not designated by the Secretary as
				serious, willful, or repeated.
							(3)Criteria and rules of
				procedure for stays
							(A)Motion for a
				stayAn employer that
				receives a citation alleging a violation designated as serious, willful, or
				repeated and that files a notice of contest to the citation asserting that the
				time set for abatement of the alleged violation is unreasonable or challenging
				the existence of the alleged violation may file with the Commission a motion to
				stay the period for the abatement of the violation.
							(B)CriteriaIn determining whether a stay should be
				issued on the basis of a motion filed under subparagraph (A), the Commission
				may grant a stay only if the employer has demonstrated—
								(i)a substantial likelihood
				of success on the areas contested under subparagraph (A); and
								(ii)that a stay will not
				adversely affect the health and safety of workers.
								(C)Rules of
				ProcedureThe Commission shall develop rules of procedure for
				conducting a hearing on a motion filed under subparagraph (A) on an expedited
				basis. At a minimum, such rules shall provide:
								(i)That a hearing before an administrative law
				judge shall occur not later than 15 days following the filing of the motion for
				a stay (unless extended at the request of the employer), and shall provide for
				a decision on the motion not later than 15 days following the hearing (unless
				extended at the request of the employer).
								(ii)That a decision of an
				administrative law judge on a motion for stay is rendered on a timely
				basis.
								(iii)That if a party is
				aggrieved by a decision issued by an administrative law judge regarding the
				stay, such party has the right to file an objection with the Commission not
				later than 5 days after receipt of the administrative law judge’s decision.
				Within 10 days after receipt of the objection, a Commissioner, if a quorum is
				seated pursuant to section 12(f), shall decide whether to grant review of the
				objection. If, within 10 days after receipt of the objection, no decision is
				made on whether to review the decision of the administrative law judge, the
				Commission declines to review such decision, or no quorum is seated, the
				decision of the administrative law judge shall become a final order of the
				Commission. If the Commission grants review of the objection, the Commission
				shall issue a decision regarding the stay not later than 30 days after receipt
				of the objection. If the Commission fails to issue such decision within 30
				days, the decision of the administrative law judge shall become a final order
				of the Commission.
								(iv)For notification to employees or
				representatives of affected employees of requests for such hearings and shall
				provide affected employees or representatives of affected employees an
				opportunity to participate as parties to such
				hearings.
								.
			704.Conforming
			 amendmentsSection 17(d) of
			 the Occupational Safety and Health Act of 1970 (29 U.S.C. 666(d)) is amended to
			 read as follows:
				
					(d)Any employer who fails to
				correct a violation designated by the Secretary as serious, willful, or
				repeated and for which a citation has been issued under section 9(a) within the
				period permitted for its correction (and a stay has not been issued by the
				Commission under section 10(d)) may be assessed a civil penalty of not more
				than $7,000 for each day during which such failure or violation continues. Any
				employer who fails to correct any other violation for which a citation has been
				issued under section 9(a) of this title within the period permitted for its
				correction (which period shall not begin to run until the date of the final
				order of the Commission in the case of any review proceeding under section 10
				initiated by the employer in good faith and not solely for delay of avoidance
				of penalties) may be assessed a civil penalty of not more than $7,000 for each
				day during which such failure or violation
				continues.
					.
			705.Civil
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended—
					(1)in subsection (a)—
						(A)by striking
			 $70,000 and inserting $120,000;
						(B)by striking
			 $5,000 and inserting $8,000; and
						(C)by adding at the end the
			 following: In determining whether a violation is repeated, the Secretary
			 or the Commission shall consider the employer’s history of violations under
			 this Act and under State occupational safety and health plans established under
			 section 18. If such a willful or repeated violation caused or contributed to
			 the death of an employee, such civil penalty amounts shall be increased to not
			 more than $250,000 for each such violation, but not less than $50,000 for each
			 such violation, except that for an employer with 25 or fewer employees such
			 penalty shall not be less than $25,000 for each such violation.;
						(2)in subsection (b)—
						(A)by striking
			 $7,000 and inserting $12,000; and
						(B)by adding at the end the
			 following: If such a violation caused or contributed to the death of an
			 employee, such civil penalty amounts shall be increased to not more than
			 $50,000 for each such violation, but not less than $20,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $10,000 for each such violation.;
						(3)in subsection (c), by
			 striking $7,000 and inserting $12,000;
					(4)in subsection (d), as
			 amended, by striking $7,000 each place it occurs and inserting
			 $12,000;
					(5)by redesignating
			 subsections (e) through (i) as subsections (f) through (j), and subsections (j)
			 through (l) as subsections (l) through (n) respectively; and
					(6)in subsection (j) (as so
			 redesignated) by striking $7,000 and inserting
			 $12,000.
					(b)Inflation
			 AdjustmentSection 17 is further amended by inserting after
			 subsection (d) the following:
					
						(e)Amounts provided under
				this section for civil penalties shall be adjusted by the Secretary at least
				once during each 4-year period beginning January 1, 2015, to account for the
				percentage increase or decrease in the Consumer Price Index for all urban
				consumers during such
				period.
						.
				706.Criminal
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) (as amended by
			 section 705) is further amended—
					(1)by amending subsection
			 (f) (as redesignated by section 705) to read as follows:
						
							(f)(1)Any employer who knowingly violates any
				standard, rule, or order promulgated under section 6 of this Act, or of any
				regulation prescribed under this Act, and that violation caused or
				significantly contributed to the death of any employee, shall, upon conviction,
				be punished by a fine in accordance with title 18, United States Code, or by
				imprisonment for not more than 10 years, or both, except that if the conviction
				is for a violation committed after a first conviction of such person under this
				subsection or subsection (i), punishment shall be by a fine in accordance title
				18, United States Code, or by imprisonment for not more than 20 years, or by
				both.
								(2)For the purpose of this
				subsection, the term employer means, in addition to the definition
				contained in section 3 of this Act, any officer or
				director.
								;
					(2)by amending subsection (g) (as redesignated
			 by section 705) to read as follows:
						
							(g)Unless otherwise authorized by this Act,
				any person that knowingly gives, causes to give, or attempts to give or cause
				to give, advance notice of any inspection conducted under this Act with the
				intention of impeding, interfering with, or adversely affecting the results of
				such inspection, shall be fined under title 18, United States Code, imprisoned
				for not more than 5 years, or
				both.
							.
					(3)in subsection (h) (as redesignated by
			 section 705), by striking fine of not more than $10,000, or by
			 imprisonment for not more than six months, and inserting fine in
			 accordance with title 18, United States Code, or by imprisonment for not more
			 than 5 years,;
					(4)by inserting after subsection (j) (as
			 redesignated by section 705) the following:
						
							(k)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				any regulation prescribed under this Act, and that violation caused or
				significantly contributed to serious bodily harm to any employee but does not
				cause death to any employee, shall, upon conviction, be punished by a fine in
				accordance with title 18, United States Code, or by imprisonment for not more
				than 5 years, or by both, except that if the conviction is for a violation
				committed after a first conviction of such person under this subsection or
				subsection (e), punishment shall be by a fine in accordance with title 18,
				United States Code, or by imprisonment for not more than 10 years, or by
				both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3 of this Act, any officer or director.
								(3)For purposes of this subsection, the term
				serious bodily harm means bodily injury or illness that
				involves—
									(A)a substantial risk of death;
									(B)protracted
				unconsciousness;
									(C)protracted and obvious
				physical disfigurement; or
									(D)protracted loss or
				impairment, either temporary or permanent, of the function of a bodily member,
				organ, or mental
				faculty.
									.
					(b)Jurisdiction for
			 Prosecution Under State and Local Criminal LawsSuch section is
			 further amended by adding at the end the following:
					
						(o)Nothing in this Act shall
				preclude a State or local law enforcement agency from conducting criminal
				prosecutions in accordance with the laws of such State or
				locality.
						.
				707.Pre-final order
			 interestSection 17(n) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) (as redesignated by
			 section 706(a)(4)) (29 U.S.C. 666(n)) is amended by adding at the end the
			 following: Pre-final order interest on such penalties shall begin to
			 accrue on the date the party contests a citation issued under this Act, and
			 shall end upon the issuance of the final order. Such pre-final order interest
			 shall be calculated at the current underpayment rate determined by the
			 Secretary of the Treasury pursuant to section 6621 of the Internal Revenue Code
			 of 1986, and shall be compounded daily. Post-final order interest shall begin
			 to accrue 30 days after the date a final order of the Commission or the court
			 is issued, and shall be charged at the rate of 8 percent per
			 year..
			708.Review of State
			 Occupational Safety and Health PlansSection 18 of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 668) is amended—
				(1)by amending subsection
			 (f) to read as follows:
					
						(f)(1)The Secretary shall, on the basis of
				reports submitted by the State agency and the Secretary’s own inspections, make
				a continuing evaluation of the manner in which each State that has a plan
				approved under this section is carrying out such plan. Such evaluation shall
				include an assessment of whether the State continues to meet the requirements
				of subsection (c) of this section and any other criteria or indices of
				effectiveness specified by the Secretary in regulations. Whenever the Secretary
				finds, on the basis of such evaluation, that in the administration of the State
				plan there is a failure to comply substantially with any provision of the State
				plan (or any assurance contained therein), the Secretary shall make an initial
				determination of whether the failure is of such a nature that the plan should
				be withdrawn or whether the failure is of such a nature that the State should
				be given the opportunity to remedy the deficiencies, and provide notice of the
				Secretary’s findings and initial determination.
							(2)If the Secretary makes an initial
				determination to reassert and exercise concurrent enforcement authority while
				the State is given an opportunity to remedy the deficiencies, the Secretary
				shall afford the State an opportunity for a public hearing within 15 days of
				such request, provided that such request is made not later than 10 days after
				Secretary’s notice to the State. The Secretary shall review and consider the
				testimony, evidence, or written comments, and not later than 30 days following
				such hearing, make a determination to affirm, reverse, or modify the
				Secretary’s initial determination to reassert and exercise concurrent
				enforcement authority under sections 8, 9, 10, 13, and 17 with respect to
				standards promulgated under section 6 and obligations under section 5(a).
				Following such a determination by the Secretary, or in the event that the State
				does not request a hearing within the time frame set forth in this paragraph,
				the Secretary may reassert and exercise such concurrent enforcement authority,
				while a final determination is pending under paragraph (3) or until the
				Secretary has determined that the State has remedied the deficiencies as
				provided under paragraph (4). Such determination shall be published in the
				Federal Register. The procedures set forth in section 18(g) shall not apply to
				a determination by the Secretary to reassert and exercise such concurrent
				enforcement authority.
							(3)If the Secretary makes an initial
				determination that the plan should be withdrawn, the Secretary shall provide
				due notice and the opportunity for a hearing. If based on the evaluation,
				comments, and evidence, the Secretary makes a final determination that there is
				a failure to comply substantially with any provision of the State plan (or any
				assurance contained therein), he shall notify the State agency of the
				withdrawal of approval of such plan and upon receipt of such notice such plan
				shall cease to be in effect, but the State may retain jurisdiction in any case
				commenced before the withdrawal of the plan in order to enforce standards under
				the plan whenever the issues involved do not relate to the reasons for the
				withdrawal of the plan.
							(4)If the Secretary makes a determination that
				the State should be provided the opportunity to remedy the deficiencies, the
				Secretary shall provide the State an opportunity to respond to the Secretary’s
				findings and the opportunity to remedy such deficiencies within a time period
				established by the Secretary, not to exceed 1 year. The Secretary may extend
				and revise the time period to remedy such deficiencies, if the State’s
				legislature is not in session during this 1 year time period, or if the State
				demonstrates that it is not feasible to correct the deficiencies in the time
				period set by the Secretary, and the State has a plan to correct the
				deficiencies within a reasonable time period. If the Secretary finds that the
				State agency has failed to remedy such deficiencies within the time period
				specified by the Secretary and that the State plan continues to fail to comply
				substantially with a provision of the State plan, the Secretary shall withdraw
				the State plan as provided for in paragraph
				(3).
							;
				and
				(2)by adding at the end the
			 following new subsection:
					
						(i)Not later than 18 months after the date of
				enactment of this subsection, and every 5 years thereafter, the Comptroller
				General shall complete and issue a review of the effectiveness of State plans
				to develop and enforce safety and health standards to determine if they are at
				least as effective as the Federal program and to evaluate whether the
				Secretary’s oversight of State plans is effective. The Comptroller General’s
				evaluation shall assess—
							(1)the effectiveness of the
				Secretary’s oversight of State plans, including the indices of effectiveness
				used by the Secretary;
							(2)whether the Secretary’s
				investigations in response to Complaints About State Plan Administration
				(CASPA) are adequate, whether significant policy issues have been identified by
				headquarters and corrective actions are fully implemented by each State;
							(3)whether the formula for
				the distribution of funds described in section 23(g) to State programs is fair
				and adequate; and
							(4)whether State plans are
				as effective as the Federal program in preventing occupational injuries,
				illnesses and deaths, and investigating discrimination complaints, through an
				evaluation of at least 20 percent of approved State plans, and which shall
				cover—
								(A)enforcement
				effectiveness, including handling of fatalities, serious incidents and
				complaints, compliance with inspection procedures, hazard recognition,
				verification of abatement, violation classification, citation and penalty
				issuance, including appropriate use of willful and repeat citations, and
				employee involvement;
								(B)inspections, the number
				of programmed health and safety inspections at private and public sector
				establishments, and whether the State targets the highest hazard private sector
				work sites and facilities in that State;
								(C)budget and staffing,
				including whether the State is providing adequate budget resources to hire,
				train and retain sufficient numbers of qualified staff, including timely
				filling of vacancies;
								(D)administrative review,
				including the quality of decisions, consistency with Federal precedence,
				transparency of proceedings, decisions and records are available to the public,
				adequacy of State defense, and whether the State appropriately appeals adverse
				decisions;
								(E)anti discrimination,
				including whether discrimination complaints are processed in a timely manner,
				whether supervisors and investigators are properly trained to investigate
				discrimination complaints, whether a case file review indicates merit cases are
				properly identified consistent with Federal policy and procedure, whether
				employees are notified of their rights, and whether there is an effective
				process for employees to appeal the dismissal of a complaint;
								(F)program administration,
				including whether the State’s standards and policies are at least as effective
				as the Federal program and are updated in a timely manner, and whether National
				Emphasis Programs that are applicable in such States are adopted and
				implemented in a manner that is at least as effective as the Federal
				program;
								(G)whether the State plan
				satisfies the requirements for approval set forth in this section and its
				implementing regulations; and
								(H)other such factors identified by the
				Comptroller General, or as requested by the Committee on Education and Labor of
				the House of Representatives or the Committee on Health, Education, Labor and
				Pensions of the
				Senate.
								.
				709.Health Hazard
			 Evaluations by the National Institute for Occupational Safety and
			 HealthSection 20(a)(6) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 669(a)(6)) is amended by
			 striking the second sentence and inserting the following: The Secretary
			 shall determine following a written request by any employer, authorized
			 representative of current or former employees, physician, other Federal agency,
			 or State or local health department, specifying with reasonable particularity
			 the grounds on which the request is made, whether any substance normally found
			 in the place of employment has potentially toxic effects in such concentrations
			 as used or found or whether any physical agents, equipment, or working
			 condition found or used has potentially hazardous effects; and shall submit
			 such determination both to employers and affected employees as soon as
			 possible..
			710.Authorization of
			 cooperative agreements by NIOSH Office of Mine Safety and HealthSection 22(h)(3) of the Occupational Safety
			 and Health Act of 1970 (29 U.S.C. 671(h)(3)) is amended—
				(1)in subparagraph (B), by
			 striking and at the end;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)enter into cooperative agreements or
				contracts with international institutions and private entities to improve mine
				safety and health through the development and evaluation of new interventions;
				and
						.
				711.Effective
			 date
				(a)General
			 RuleExcept as provided for
			 in subsection (b), this title and the amendments made by this title shall take
			 effect not later than 90 days after the date of the enactment of this
			 Act.
				(b)Exception for States
			 and political subdivisionsA
			 State that has a State plan approved under section 18 (29 U.S.C. 667) shall
			 amend its State plan to conform with the requirements of this Act and the
			 amendments made by this Act not later than 12 months after the date of the
			 enactment of this Act. The Secretary of Labor may extend the period for a State
			 to make such amendments to its State plan by not more than 12 months, if the
			 State’s legislature is not in session during the 12-month period beginning with
			 the date of the enactment of this Act. Such amendments to the State plan shall
			 take effect not later than 90 days after the adoption of such amendments by
			 such State.
				
	
		July 29, 2010
		Reported with an amendment, referred to the
		  Committee on the
		  Judiciary for a period ending not later than July 29, 2010,
		  for consideration of such provisions of the bill and amendment as fall within
		  the jurisdiction of that committee pursuant to clause 1(k), rule X
		  
		July 29, 2010
		Committee on the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
